UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2127


KYLE DAWSON,

                    Plaintiff - Appellant,

             v.

WASHINGTON GAS LIGHT COMPANY; DENNIS SAMUEL; KEVIN
GORDON,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00971-CMH-JFA)


Argued: May 4, 2021                                               Decided: July 13, 2021


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished opinion.      Judge Wynn wrote the opinion, in which Judge
Wilkinson and Judge Harris joined.


ARGUED: Patricia Armstrong Randle, RANDLE & RANDLE ATTORNEYS AT LAW,
LLC, Greenbelt, Maryland, for Appellant. Lincoln Owens Bisbee, MORGAN LEWIS &
BOCKIUS, LLP, Washington, D.C., for Appellees. ON BRIEF: Alex S. Gordon,
Associate General Counsel, WASHINGTON GAS LIGHT COMPANY, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
WYNN, Circuit Judge:

         Kyle Dawson, a former employee of Washington Gas Light Company

(“Washington Gas”), sued Washington Gas and two of his former supervisors (collectively,

“Defendants”) alleging race and color discrimination, unlawful retaliation, and the creation

of a hostile work environment, in violation of Title VII of the Civil Rights Act of 1964 and

42 U.S.C. § 1981. Dawson appeals from the district court’s entry of summary judgment in

favor of Defendants on each of his claims. We affirm.

                                                I.

                                                A.

         In reviewing an award of summary judgment, we “state the facts and draw all

reasonable inferences in the light most favorable to [Dawson], the nonmoving party.”

Roberts v. Glenn Indus. Grp., Inc., 998 F.3d 111, 115 (4th Cir. 2021) (citing Smith v.

Collins, 964 F.3d 266, 274 (4th Cir. 2020)).

         In January 2007, Dawson began working at Washington Gas, a “regulated natural

gas distribution utility.” J.A. 54. 1 During the period relevant to this matter, Washington

Gas had a labor contract with Local Union No. 96—a union affiliated with the International

Brotherhood of Teamsters. As a union member, Dawson’s employment was governed by

that labor contract.

         Under the contract’s “Disciplinary Action Guidelines,” employees were subject to

a progressive, five-step discipline structure where “[t]he actual step (level of action) taken”


1
    Citations to “J.A. __” refer to the Joint Appendix filed by the parties in this appeal.


                                                2
was based on “the nature of the current incident as well as the employee’s prior record.”

J.A. 180–81. At the first step, employees were disciplined with a written reprimand.

Infractions occurring under step two and step three could result in both a written reprimand

and a two-day (step two) or five-day (step three) suspension. Step-four infractions resulted

in a final disciplinary warning and a ten-day suspension. Finally, an infraction under step

five led to termination. However, previous infractions did not always result in more severe

punishment for subsequent infractions because under the contract, an employee on a given

step of discipline dropped one step “every [twelve] months that the employee d[id] not

incur an additional step of discipline.” J.A. 181.

       It appears that Dawson kept a clean disciplinary record until 2013, when he was a

crew leader in training through Washington Gas’s Crew Leader Development Program, an

“18-month program consist[ing] of classroom and field activities for participants as

‘trainees.’” Opening Br. at 5. His supervisor in the program was Robert Surdam.

       According to Dawson, his relationship with Surdam was “neutral” until Surdam saw

a photo of Dawson’s mother—who is white—and learned that Dawson was biracial

because his father is African American. J.A. 768. Dawson alleged that thereafter,

Surdam—who is white—directed his anger regarding his own daughter’s interracial

relationship towards Dawson.

       Dawson’s relevant disciplinary troubles commenced on June 28, 2013, when

Surdam issued Dawson a first-step disciplinary action for excessive tardiness. An

“Employee Performance Discussion Tracking Log” reflects that Dawson was late on at

least twelve occasions between February 2012 and his reprimand on June 28, 2013. J.A.


                                              3
586–87. But while Dawson received a written reprimand for arriving late, it appears that

two other monoracial Washington Gas employees evaded discipline for tardiness. One

employee—an African American man—was late “numerous times,” yet he “never received

any discipline at all.” J.A. 847. And Surdam told the other employee—a white man—to

“go around back” when he was late so that “no one w[ould] see [him] come in late.” Id.

       Surdam took second-step disciplinary action against Dawson on August 14, 2013

for Dawson’s involvement in an “avoidable accident” the previous month. J.A. 578–79. A

description of the accident, memorialized in a “Vehicle Accident Investigation Report,”

states: “As [Dawson] changed from [the] left to [the] right lane to make a right-hand turn,

he collided with [an]other vehicle that was traveling in the right lane.” J.A. 581. Dawson

received a written reprimand and a two-day suspension.

       A little over a month later, on September 25, 2013, Dawson received a third-step

disciplinary action for failing to follow Washington Gas procedures and policies, resulting

in yet another written reprimand and a five-day suspension. The offense summary stated

that “[o]n Friday August 3, 2013 [Dawson] was using the back-hoe to dig a gas leak,” when

he “struck a water service causing a water leak.” J.A. 571. And while it appears that the

water-service line was not marked, the report stated that “there was clear evidence of a

water service where he was machine digging,” that “[t]he water meter box was

approximately eight (8) feet in front of the back hoe,” and that Dawson had previously




                                            4
“been informed about locating all facilities before digging.” Id. Upon receiving a third-step

disciplinary action, Dawson was removed from the Crew Leader Development Program. 2

       After his removal from the leadership program, Dawson worked as a crew mechanic

under the supervision of Joseph Dobbins. Although he gained a new supervisor, Dawson’s

disciplinary troubles continued. On November 20, 2013, he received a fourth-step

disciplinary action for failing to timely report an incident involving a company vehicle.

The disciplinary action form reports that while exiting the fleet parking garage, Dawson

swiped his ID to raise the exit gate, and as he was exiting, the gate lowered and struck his

vehicle. But rather than report the incident, Dawson inspected his vehicle for damage, and

finding none, went about his business.

       After making multiple complaints to Washington Gas’s human resources

department about harassment and discrimination, Dawson filed a charge with the Equal

Employment Opportunity Commission on March 28, 2014. Despite Dawson’s multiple

reprimands, both his 2013 year-end review from Surdam and his 2014 mid-year review

from Dobbins rated Dawson’s overall work performance as “Meets Requirements,” which

was the second-highest rating behind “Exceeds Requirements.” J.A. 589, 594.

       Some time would pass before Dawson’s disciplinary issues resumed. Thus, pursuant

to the Union’s contract with Washington Gas requiring the reduction in steps after the



2
  Dawson eventually filed a grievance related to his third-step discipline, and in September
2014, following a meeting between Washington Gas management and the Union
representative, Dawson’s discipline for striking a water service line was overturned and he
received back pay from his five-day suspension.


                                             5
passage of time, Dawson’s disciplinary record reduced down to step one by the time he

received his next disciplinary action in August 2017.

       From November 2016 through July 2018, Defendants Dennis Samuel and Kevin

Gordon were Dawson’s first- and second-level supervisors, respectively. On August 16,

2017, Samuel ordered that Dawson receive a second-step disciplinary action and two-day

suspension for poor job performance and failure to follow policies and procedures.

Specifically, Samuel disciplined Dawson for failing to report directly to the location of an

emergency gas leak that he had been assigned to address and stopping for breakfast on his

way to the location.

       On June 6, 2018, Dawson filed a second charge with the Equal Employment

Opportunity Commission. Less than a month later, on July 3, Samuel issued Dawson a

third-step disciplinary action and imposed a five-day suspension for falsifying company

documents and failing to follow policies and procedures related to paid time off. Although

Dawson’s paid time off request was initially denied by the scheduler, the record shows that

a supervisor was willing to approve his request if Dawson could secure coverage from an

eligible employee, that is, an employee who was not already working that day and would

not work seven consecutive days if they picked up Dawson’s shift. Dawson claims on

appeal that he found a coworker to cover his shift, received supervisory approval for the

coverage, and was not required to submit any forms confirming his time off. Dawson also

received a fourth-step disciplinary action that very same day for running a red light while

operating a company vehicle, which resulted in a final disciplinary warning and a ten-day

suspension.


                                             6
       Dawson’s return from his combined fifteen-day suspension was short-lived. On July

24, 2018, Dawson received a fifth-step disciplinary action for violating company policy by

disconnecting the DriveCam video recording device in company vehicles on sixteen

different occasions between May 29 and June 21, 2018. In accordance with the progressive

discipline plan established in the labor contract, Dawson’s employment with Washington

Gas was terminated upon the July 24 fifth-step disciplinary action.

                                            B.

       On August 6, 2018, Dawson filed a five-count Complaint alleging discrimination,

harassment, and creation of a hostile work environment based on race, in violation of Title

VII (Count I—Washington Gas); discrimination, harassment, and creation of a hostile work

environment based on color, in violation of Title VII (Count II—Washington Gas);

unlawful retaliation, in violation of Title VII (Count III—Washington Gas); race

discrimination and a hostile work environment, in violation of 42 U.S.C. § 1981 (Count

IV—all Defendants); and unlawful retaliation, in violation of 42 U.S.C. § 1981 (Count V—

all Defendants).

       The parties submitted written stipulations of uncontested facts in accordance with

the district court’s Scheduling Order. Defendants then moved for summary judgment.

Because Dawson did not produce direct evidence of discrimination or retaliation, the

district court considered the summary judgment motion in light of the three-step, burden-

shifting scheme articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Resolving all disputed facts in Dawson’s favor, the district court found that Dawson made

out prima facie claims of discrimination and retaliation. But after Defendants came forward


                                            7
with legitimate nondiscriminatory and nonretaliatory justifications for their actions, the

district court found that Dawson failed to show that those reasons were pretextual. The

district court also found that Dawson could not make out prima facie hostile work

environment claims. Thus, the district court granted Defendants’ motion for summary

judgment. Dawson timely filed a notice of appeal.

                                             II.

       This Court reviews an award of summary judgment de novo. Haynes v. Waste

Connections, Inc., 922 F.3d 219, 223 (4th Cir. 2019). In conducting our review, we apply

the same standard as the district court, Goodman v. Diggs, 986 F.3d 493, 497 (4th Cir.

2021), and ask “whether there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in favor of either party,”

Reyazuddin v. Montgomery Cnty., 789 F.3d 407, 413 (4th Cir. 2015) (internal quotation

marks omitted). Summary judgment is appropriate if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A fact is material if proof of its existence or non-existence would affect disposition

of the case under applicable law . . . [and] [a]n issue of material fact is genuine if the

evidence offered is such that a reasonable jury might return a verdict for the non-movant.”

Tom v. Hosp. Ventures LLC, 980 F.3d 1027, 1037 (4th Cir. 2020) (internal citation and

quotation marks omitted).

       The Court not only construes the evidence in the light most favorable to Dawson,

but also draws all reasonable inferences in his favor. Haynes, 922 F.3d at 223. And yet,

“there must be ‘sufficient evidence favoring [Dawson] for a jury to return a verdict for


                                              8
[him]. If the evidence is merely colorable, or is not significantly probative, summary

judgment may be granted.’” Holland v. Wash. Homes, Inc., 487 F.3d 208, 213 (4th Cir.

2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986)).

                                            A.

       Dawson argues that Defendants were not entitled to judgment as a matter of law. In

bringing his Title VII and 42 U.S.C. § 1981 claims, Dawson did not allege direct evidence

of discrimination or retaliation but instead relied on the McDonnell Douglas burden-

shifting framework to show that Defendants engaged in discrimination and retaliation. He

also argued that Defendants’ race-based discrimination created a hostile working

environment.

       “Title VII [of the Civil Rights Act of 1964] forbids (i) employment practices that

discriminate against an employee on the basis of race, color, religion, sex, or national

origin, and (ii) retaliation against an employee for opposing adverse actions that she

reasonably suspects to be unlawful under Title VII.” Strothers v. City of Laurel, 895 F.3d

317, 326–27 (4th Cir. 2018) (internal citations omitted). And § 1981 guarantees “[a]ll

persons . . . the same right . . . to make and enforce contracts,” 42 U.S.C. § 1981(a), and

creates a cause of action for those aggrieved by an employer’s racial discrimination or

retaliation, see Gary v. Facebook, Inc., 822 F. App’x 175, 179 (4th Cir. 2020) (unpublished

but orally argued) (citing Johnson v. Ry. Express Agency, Inc., 421 U.S. 454, 459–60

(1975)). When a plaintiff asserting discriminatory treatment or retaliation under Title VII

or § 1981 fails to allege direct evidence of discrimination, they may avoid summary

judgment by successfully proceeding under the burden-shifting framework established in


                                            9
McDonnell Douglas Corp. v. Green. See Guessous v. Fairview Prop. Invs., LLC, 828 F.3d

208, 216 (4th Cir. 2016).

       Under this framework, a plaintiff must first demonstrate a prima facie case of

discrimination or retaliation. McDonnell Douglas, 411 U.S. at 802. If the plaintiff succeeds,

then the burden shifts to the defendant to “articulate some legitimate, nondiscriminatory

reason” for the adverse action. Id. “This burden is one of production, not persuasion; it can

involve no credibility assessment.” Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725

(4th Cir. 2019) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142

(2000)). If the employer meets this burden of production, the burden shifts back to the

plaintiff to prove by a preponderance of the evidence that the defendant’s articulated

reasons are pretextual. Id. at 726. To satisfy this burden, a plaintiff may rely on evidence

showing, for example, that an employer’s proffered nondiscriminatory justification for its

adverse action is false or inconsistent over time. E.E.O.C. v. Sears Roebuck & Co., 243

F.3d 846, 852–53 (4th Cir. 2001). Despite this burden-shifting framework, “[t]he ultimate

burden of persuading the trier of fact remains with the employee at all times.”

Westmoreland, 924 F.3d at 726 (internal quotation marks omitted).

                                             1.

       Dawson identifies the following adverse actions as supporting his discrimination

claims: (1) his written reprimand for tardiness; (2) his reprimand for an avoidable accident;

(3) his reprimand for striking a water service line (which was later overturned); (4) his

reprimand for failing to timely report the incident involving the garage exit gate striking

his vehicle; and (5) his reprimand for failing to follow Washington Gas’s policy on paid


                                             10
time off. Despite recognizing that the record was “unclear” as to some facts asserted by

Dawson, the district court, “in order to resolve any disputed facts in [Dawson’s] favor,”

held that there “could be an inference of discriminatory intent behind the disciplinary

actions taken by [Defendants].” J.A. 1324–25. As such, the court held that Dawson

established a prima facie claim for discrimination, and the burden shifted to Defendants to

articulate legitimate and nondiscriminatory reasons for the adverse actions referenced

above. Like the district court, we assume for present purposes that Dawson has set out a

prima facie discrimination claim.

       For each of the listed reprimands, Defendants have produced evidence showing that

Dawson violated a specific Washington Gas policy, resulting in the disciplinary action

taken. The burden here is merely one of production, not persuasion, and this is enough to

satisfy Defendants’ burden as to the reprimands. As such, the burden shifts back to Dawson

to show by a preponderance of the evidence that Defendants’ reasons were merely pretext

for discrimination.

       Again, to demonstrate pretext, Dawson may show, for example, that the

nondiscriminatory reasons for the adverse actions are false or inconsistent over time. Sears

Roebuck & Co., 243 F.3d at 852–53. He might also identify comparator evidence, that is,

“evidence that other employees who were similarly situated to [him] (but for [race or

color]) were treated more favorably.” Laing v. Fed. Express Corp., 703 F.3d 713, 719 (4th

Cir. 2013). However, Dawson must make any showing of pretext by a preponderance of

the evidence, which “requires the trier of fact to believe that the existence of a fact is more

probable than its nonexistence.” Salem v. Holder, 647 F.3d 111, 116 (4th Cir. 2011)


                                              11
(internal quotation marks omitted). At this third McDonnell Douglas step, we may consider

both Dawson’s evidence establishing a prima facie discrimination claim and the remaining

evidence in the record to determine whether Defendants’ articulated reasons were merely

pretext for discrimination. See Westmoreland, 924 F.3d at 727 (citing Reeves, 530 U.S. at

143).

        We agree with the district court that Dawson has not satisfied his burden to show

that Defendants’ justifications were pretextual. For each of the adverse employment

actions, we assume that Defendants knew that Dawson was biracial. But for each

disciplinary action, Dawson’s evidence of pretext is substantially the same as the evidence

he relies on at the prima facie stage to create an inference of discrimination: that

Defendants knew he was biracial, and as a result, he received discipline for incidents that

other, monoracial Washington Gas employees were not reprimanded for. This evidence

certainly creates an inference of discrimination. But could a jury reviewing this evidence,

on its own, find by a preponderance of the evidence that Defendants’ justifications were

merely a cover-up for discrimination? Or, in other words, could a jury find it more probable

than not that Defendants’ proffered reasons were merely an excuse to distract from their

discriminatory motives? See, e.g., Salem, 647 F.3d at 116 (setting out preponderance-of-

the-evidence standard). We do not think so.

        First, we note that Defendants’ justifications for Dawson’s reprimands have

remained consistent prior to and throughout this litigation. This is important because the

facts that an employer “never changed its story” and that its “explanation has been




                                              12
consistent from the moment” it took an adverse action tend to support its argument that it

did not act pretextually. Holland, 487 F.3d at 217 n.7.

       Further, Dawson has failed to produce evidence showing, for example, that

Defendants are being untruthful. And, his identified evidence does not undermine

Defendants’ justifications. Dawson does attempt to identify comparators regarding his

first-step disciplinary action for tardiness—directing the Court to an African American

employee who was late “numerous times,” but “never received any discipline,” J.A. 846–

47, and a white employee who was coached on how to evade being caught for tardiness—

but he fails to point to sufficient evidence on which a reasonable jury could compare him

to those colleagues.

       “The similarity between comparators and the seriousness of their respective

offenses must be clearly established in order to be meaningful.” Lightner v. City of

Wilmington, 545 F.3d 260, 265 (4th Cir. 2008). And relevant evidence typically includes

“evidence that the [employees] dealt with the same supervisor, [were] subject to the same

standards[,] and . . . engaged in the same conduct without such differentiating or mitigating

circumstances that would distinguish their conduct or the employer’s treatment of them for

it.” Haynes, 922 F.3d at 223–24 (internal quotation marks omitted).

       Dawson does claim that these similarly tardy coworkers also worked under Surdam

and that they faced more lenient discipline than he did. But he does not account for

mitigating circumstances or explain away distinguishing facts that contrast his situation

with those of his coworkers. For example, Surdam testified in his deposition that the

African American employee had extenuating circumstances—he was a single father who,


                                             13
at times, had issues securing childcare—and that he called every time he was going to be

late. Dawson has not produced any evidence that he called to inform Surdam when he was

going to be late. And as for the white employee who Surdam told to go around back to

evade discipline for tardiness, Dawson concedes that he himself evaded discipline and

instead received counseling from Surdam about his tardiness the first time he was late.

       Missing here is evidence—evidence Dawson has the burden of producing—that the

white employee routinely evaded discipline or that his disciplinary record was such that he

should have been disciplined in the same manner as Dawson. On the evidence provided,

we conclude that no reasonable jury could compare Dawson’s circumstances with those of

his colleagues and distill out discrimination as the intent behind Defendants’ actions.

       Dawson also attempts to create a jury issue by identifying several factual issues that

he contends are in dispute. Relevant to his pretext argument, he argues that the district court

erred when it found that it was unclear whether Dawson’s supervisors directed racist

comments at him, and that it was unclear whether Dawson “was treated more harshly than

all other employees or only those outside his protected class.” 3 J.A. 1324–25. We agree

that these factual issues, resolved in Dawson’s favor, might support a finding that

discrimination led to Defendants’ actions. But at the summary judgment stage, we are




3
  Dawson points to other alleged factual disputes, as well, but does not explain why they
are material.


                                              14
concerned with evidence rather than arguments. And we conclude that the evidence in the

record does not create a genuine dispute as to these facts. 4

       To show that Surdam directed racist comments at him, Dawson relies on an affidavit

submitted by his coworker in support of Dawson’s Equal Employment Opportunity

Commission claim. But while the coworker averred that he heard Surdam “make offensive

racist remarks regarding [Dawson],” he could not remember the comments that were made.

J.A. 979. Dawson also relies on the testimony of another coworker to show that he was

disciplined more severely than employees outside of his protected classes. But all that

coworker said was that in the coworker’s view, Surdam treated Dawson as “fair game”

because he is biracial. J.A. 992.

       In showing that a genuine dispute exists, Dawson cannot rely on “[u]nsupported

speculation,” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir.

2003) (citation omitted), “the building of one inference upon another,” Sharif v. United

Airlines, Inc., 841 F.3d 199, 204 (4th Cir. 2016) (citation omitted), or evidence that is

“merely colorable” or “not significantly probative,” Anderson, 477 U.S. at 249–50. And

“the mere existence of a scintilla of evidence” or “conclusory allegations or denials,

without more” are not enough to demonstrate a genuine dispute of material fact. Sedar v.


4
  In our de novo review, we do not see the record as “unclear,” but instead find it
unmistakable that no genuine dispute exists. In drawing all reasonable inferences in
Dawson’s favor, the district court stepped too far and gave Dawson more benefit than was
appropriate. Accordingly, the district court erred in its findings. But “we may affirm a grant
of summary judgment on any ground that the law and the record permit,” Hodgin v. UTC
Fire & Sec. Ams. Corp., 885 F.3d 243, 251 n.3 (4th Cir. 2018) (cleaned up), and we do so
here.


                                             15
Reston Town Ctr. Prop., LLC, 988 F.3d 756, 761 (4th Cir. 2021) (internal quotation marks

omitted). Dawson’s cited evidence strikes as conclusory and is not significantly probative

to the allegations at issue. We conclude that Dawson has failed to raise genuine disputes

of material fact as to pretext.

       Accordingly, and with full respect for the jury’s role as a factfinder, we do not

believe a reasonable jury could find that sufficient evidence exists in this record to show

pretext by a preponderance of the evidence. Thus, summary judgment was proper.

                                             2.

       Dawson’s retaliation claims face the same fate. Dawson claims he engaged in

protected activity—specifically, complaining about unlawful treatment and filing a claim

with the Equal Employment Opportunity Commission—and that as a result, Defendants

took several adverse actions against him. The alleged adverse actions were: (1) his

reprimand for failing to promptly report to the site of a gas leak; (2) his reprimand for

taking paid time off without proper approval; (3) his reprimand for running a red light in a

company vehicle; (4) his reprimand for disconnecting his vehicle’s DriveCam video

recorder; and (5) his termination. The district court found that Dawson established a prima

facie claim of retaliation. We assume the same for purposes of this appeal.

       The burden thus shifts to Defendants to articulate legitimate and nonretaliatory

reasons for taking these adverse actions. As with the discrimination claims, Defendants

rely on disciplinary records in evidence to argue that the adverse actions were warranted

because Dawson violated specific Washington Gas policies, and that the discipline

imposed on Dawson was in line with the progressive discipline scheme set forth in the


                                            16
union contract. We find that this is enough to satisfy Defendants’ burden of producing

evidence supporting a legitimate and nonretaliatory justification. As such, the burden shifts

back to Dawson to demonstrate by a preponderance of the evidence that these justifications

are actually pretext for retaliation.

       Absent from this record is evidence establishing that Defendants’ justifications for

their adverse actions are false and that the real reason for the adverse actions was

retaliation. Dawson notes that several adverse actions were taken in close temporal

proximity to his complaints about unfair treatment and his notifying Washington Gas about

his claim with the Equal Employment Opportunity Commission. Specifically, Dawson

claims that his August 16, 2017 second-step disciplinary action for failing to timely report

to a gas leak on August 2 was in fact retaliation for a tense conversation he had with Samuel

on August 7. 5 He also notes that his July 3, 2018 third- and fourth-step disciplinary actions

and his July 24 termination came within weeks of when Washington Gas learned of his

second charge with the Equal Employment Opportunity Commission on either June 6 or

June 7.

       The district court correctly found that such temporal proximity can inform whether

an inference of retaliation exists at the prima facie stage. See, e.g., Waag v. Sotera Def.

Sols., Inc., 857 F.3d 179, 191–92 (4th Cir. 2017) (considering temporal proximity at the

prima facie stage of the McDonnell Douglas burden-shifting framework); Watkins v. Pro.


5
  Dawson’s description of this conversation has shifted over time. He initially stated that it
happened on August 18—two days after the disciplinary action. He later “amended his
responses to say that the conversation happened on August 7.” J.A. 1331.


                                             17
Sec. Bureau, Ltd., 201 F.3d 439, at *5–6 (4th Cir. 1999) (per curiam) (same). But, while

proximity certainly can also play a role in demonstrating pretext, 6 Dawson has pointed to

no additional evidence in the record to rebut Defendants’ legitimate, nonretaliatory

justifications, and the proximity was not close enough to bear the load on its own in this

case. Because no reasonable jury reviewing the evidence in this record could find for

Dawson, summary judgment was appropriate.

                                             3.

       Finally, Dawson argues that the district court erred in finding that Defendants were

entitled to judgment as a matter of law on Dawson’s hostile work environment claim. “A

hostile environment exists ‘[w]hen the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.’”

Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (en banc)

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). To prove a hostile work

environment claim under either Title VII or § 1981, a plaintiff “must show that there is (1)

unwelcome conduct; (2) that is based on the plaintiff’s [protected status]; (3) which is

sufficiently severe or pervasive to alter the plaintiff’s conditions of employment and to


6
  The district court appeared to limit evidence of proximity to the prima facie stage. The
court found evidence of proximity “unimportant” at the third stage of the McDonnell
Douglas burden-shifting framework, stating that Dawson must rebut Defendants’
nondiscriminatory justifications with “evidence of pretext and actual retaliation.” J.A.
1332. But “‘the trier of fact may still consider the evidence establishing the plaintiff’s
prima facie case’ at the final McDonnell Douglas stage.” Westmoreland, 924 F.3d at 727
(citing Reeves, 530 U.S. at 143).


                                            18
create an abusive work environment; and (4) which is imputable to the employer.” Id.

(quoting Okoli v. City of Balt., 648 F.3d 216, 220 (4th Cir. 2011)).

       Dawson alleges that he was harassed, made fun of, and yelled at by his

supervisors—assertions of unwelcome conduct that we assume are true for purposes of this

appeal. However, he immediately faces an insurmountable hurdle on the next element of

his claim. Dawson cannot show that the unwelcome conduct directed at him was based on

his race or color. “Title VII does not prohibit all verbal or physical harassment in the

workplace—it is directed only at actions that occur because of one of the protected

statuses.” Strothers, 895 F.3d at 329 (emphasis added) (internal quotation marks omitted).

Dawson repeatedly claims that he was harassed because of his race and color, but at

summary judgment, unsupported assertions are not enough. Dawson fails to cite record

evidence that a reasonable jury could rely on in finding that Defendants’ unwelcome

conduct towards him was based on his race or color. Accordingly, the district court

properly found that Defendants were entitled to judgment as a matter of law.

                                             B.

       Dawson also maintains that the district court erroneously dismissed his case without

making any factual findings or legal conclusions on his Title VII color discrimination

claim. Color discrimination gives rise to a cause of action distinct from race discrimination,

and either (or both) can be brought under Title VII. See Bryant v. Bell Atl. Md., Inc., 288

F.3d 124, 132–33 & n.5 (4th Cir. 2002) (distinguishing between the plaintiff’s race




                                             19
discrimination claims and his color discrimination claims, which “arise[] when the

particular hue of the plaintiff’s skin is the cause of the discrimination”).

       In the district court’s order awarding summary judgment, it acknowledged that

Dawson raised a standalone color discrimination claim under Title VII. When applying the

McDonnell Douglas burden-shifting framework, the district court noted that Dawson

claimed he was “discriminated against because of both his race and his color,” but

ultimately found Dawson’s claims lacking because he “did not directly address the

legitimate, nondiscriminatory reasons produced by Defendants.” J.A. 1322, 1330. And the

district court later found that Dawson was “unable to show that race, color, or retaliation”

supported his hostile work environment claim. J.A. 1336 (emphasis added). While the

district court did not parse out race discrimination and color discrimination into different

sections of its opinion, we are satisfied that it adequately considered Dawson’s claim and

established findings of fact and conclusions of law that allow this Court to conduct a

meaningful review. Accordingly, there was no error.

                                              III.

       For the reasons set forth above, the district court’s order granting summary

judgment to Defendants is



                                                                               AFFIRMED.




                                              20